Citation Nr: 1613207	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  10-33 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for diabetes mellitus type II, to include as due to service-connected hypertension and heart disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran has active service in the United States Air Force from April 1970 to October 1970.

This matter comes before the Board of Veterans Appeals (the Board) on appeal from an April 2014 rating decision of the Department of Veterans Affairs (VA)
Regional Office (RO) in Winston-Salem, North Carolina which denied service connection for diabetes mellitus type II.

The Veteran had a travel board hearing before the undersigned Veterans Law Judge in March 2015.  A transcript of that proceeding has been associated with the claims file.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing and asked questions to develop the Veteran's claim.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

This matter was remanded by the Board in April 2015 and December 2015.  All remand instructions have been followed, as VA examinations have been conducted.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

The Board has reviewed the Veteran's Virtual VA and VBMS electronic claims file to ensure a total review of the evidence.


FINDING OF FACT

The preponderance of the evidence is against finding that the Veteran has a diabetes mellitus type II disability that is etiologically related to a disease, injury, or event which occurred in service, and/or caused or permanently aggravated by service-connected hypertension and/or heart disease.


CONCLUSION OF LAW

Service connection for a diabetes mellitus type II disability is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but is not required to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claims.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide and (3) that the Veteran is expected to provide. 

In this case, the Board acknowledges that no VCAA letter was sent to the Veteran on the issue of service connection for diabetes to include as secondary to service-connected hypertension and heart disease.  However, the Veteran's personal statements and Board hearing testimony demonstrate he has actual knowledge of what evidence is required to establish these claims and that a reasonable person would understand what was needed from the information provided.  See Mlechick v. Mansfield, 503 F.3d 1340, 1345   (Fed. Cir. 2007) (noting that defects in notice are not prejudicial where the claimant had actual knowledge or a reasonable person could be expected to understand from the information provided).  During the Board hearing, the VLJ explained secondary service connection and how aggravation could establish service connection; the Veteran indicated he understood the legal concept.  The Veteran's representative submitted briefs, notably ones dated March 2016 and October 2015 which discuss direct and secondary service connection and legal criteria, profer argument, and include scholarly articles to support the Veteran's contentions.  The Board further notes that the Veteran was provided VCAA letters for several other service connection claims he has made in the past.  As such, the Board is satisfied the Veteran was afforded a meaningful opportunity to participate in the adjudication of his claims.  Overton v. Nicholson, 20 Vet. App. 427, 435 (2006).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has not referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2015).  The Veteran was provided a VA examination in June 2015, and an additional medical opinion was provided in January 2016.  The examiner took into account the Veteran's reported history, his current symptoms, and review of the available private and VA treatment records.  Therefore, the Board finds the examination reports to be thorough and complete and sufficient upon which to base a decision with regards to this claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Legal Criteria for Service Connection

Pertinent VA law and regulations provide that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110, 1131 (West 2015); 38 C.F.R. § 3.303 (2015).  Generally, this requires (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303(d).  

Alternatively, service connection may be established either by showing that a chronic disability or disease was incurred during service and later manifestations of such chronic disability or disease are not due to intercurrent cause(s) or that a disorder or disease was incurred during service and there is evidence of continuity of symptomatology which supports a finding of chronicity since service.  38 C.F.R. § 3.303(b).  When a chronic disease becomes manifest to a degree of 10 percent within one year of a veteran's discharge from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the veteran's period of service.  38 U.S.C.A. § 1112 (West 2015); 38 C.F.R. §§ 3.307, 3.309 (2015).  

Service connection may also be established for any disability which is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310 (2015).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be more persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2015).

III.  Facts and Analysis

The Board finds service connection for diabetes mellitus type II unwarranted.

There is no indication of elevated glucose readings or treatment or diagnosis of diabetes mellitus II in the Veteran's Service Treatment Records (STRs).  Treatment records from the VAMC in Houston, Texas reflect normal glucose readings in August 1981 and October 1982.

The Veteran appeared for a VA general examination in April 2006.  The Veteran reported that his diabetes first manifested in 2002 with increased serum glucose levels.  The examiner diagnosed diabetes mellitus type II, noninsulin requiring without eyes, skin, arterial, current nephrogenic, or heart associated involvement.  

The examiner stated that the diabetes is not due to service-connected hypertension or medications.  He noted that the Veteran's service-connected hypertension was diagnosed years prior to his diabetes diagnosis, and it is more likely than not that his diabetes exacerbates/ complicates his hypertension as diabetes is a condition whose pathology affects the small caliber vessels and it is likely to involve the coronary arteries, thus exacerbating the hypertension.  

The Veteran submitted statements with the contention that his diabetes is related/ impacts his hypertension and heart condition, citing the April 2006 opinion.

The Board remanded this matter for a VA examiner's opinion on whether the Veteran's service-connected heart disability and/or hypertension may have caused or aggravated the diabetes.

The Veteran appeared for a VA examination in June 2015.  The examiner concluded that the current diabetes was much less likely than not incurred in or caused by service, or caused or permanently aggravated by service-connected disabilities.  For rationale on direct service connection the examiner noted that at several points during the 1980s, the Veteran's glucose levels were noted as normal.  He filed for numerous claims from 1971 to 2006, at which point he was diagnosed with diabetes, with no mention of diabetes or elevated glucose levels.  

On diabetes as secondary to hypertension, the examiner stated that the Veteran was noted to be glucose intolerant in 2006 and met the American Diabetes Association (ADA) criteria for diabetes mellitus type II in 2009; at this time, he had had hypertension for approximately three decades.  The examiner further explained that while diabetes can worsen hypertension, there is no empiric medical evidence finding that hypertension causes diabetes.  She explained that diabetes type II is primarily related to genetics, lifestyle, weight and age; the Veteran has been obese since 2005 and was aged 66 years old at the time of his diagnosis of diabetes, providing obvious risk factors for his diabetes.  She explained while hypertension could increase the risk of developing diabetic complications such as retinopathy or nephropathy, the Veteran has not exhibited these conditions.  Further, the examiner stated that she reviewed the Veteran's hypertensive medications and none are known to elevate glucose levels.

On diabetes as secondary to heart disease, the examiner stated that she conducted research of multiple sources and found support that hypertension and diabetes can worsen heart disease but there was no indication that valvular heart disease is a cause or aggravating factor to diabetes.

By post-remand brief dated October 2015, the Veteran presented scholarly articles in support of his claim for service connection for diabetes mellitus type II as due to service-connected hypertension; the articles posit a common metabolic pathway between diabetes and hypertension.  The Board found an addendum to the latest VA examination necessary to consider these scholarly articles raised by the Veteran and remanded the matter again.

The June 2015 VA examiner, in a January 2016 opinion, wrote that upon full consideration of the scholarly articles presented by the Veteran, it is her opinion that diabetes was less likely than not caused by or permanently aggravated by hypertension.  The examiner explained in-depth that diabetes and hypertension often co-exist together and diabetes often worsens hypertension, however, the evidence does not support that hypertension causes or worsens diabetes.   The examiner explained that risk factors such as genetics, obesity, sedentary lifestyle, insulin resistance, inflammation and stress are common pathways to diabetes and hypertension, however, there is no indication that hypertension causes or worsens diabetes.

While at points the examiner used the term "worsen" instead of "aggravation," the Board nevertheless finds the opinion adequate to consider whether hypertension aggravated diabetes, as the examiner's meaning was clear.  See Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion") (citing Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners)).

Having carefully reviewed the record, the Board has determined that service connection is not warranted for diabetes.  Although the evidence reveals that the Veteran currently suffers from diabetes, the most competent, probative evidence of record, the VA examiner's opinions, does not etiologically link this condition to his service or service-connected disabilities.  The Board has considered the treatise evidence submitted by the representative, which posits a common metabolic pathway between diabetes and hypertension.  However, the Board finds the articles suggesting a general connection between the disabilities to be outweighed by the January 2016 opinion, which thoroughly explained that although diabetes and hypertension often co-exist together, and diabetes often worsens hypertension, the evidence does not support that hypertension causes or worsens diabetes.

The Board notes that the Veteran himself, through his statements, is not competent to establish a connection between his diabetes and his service or service-connected disabilities.  The Veteran as a lay person has not been shown to be capable of making medical conclusions, especially as to complex medical diagnoses and opinions of etiology.  As such, the Board ascribes far more weight to the conclusions of the VA examiner who concluded that the Veteran's current diabetes is less likely than not a result of his military service and/or caused or aggravated by his service-connected hypertension and heart disease.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  

The Board also notes that the Veteran in the October 2015 brief raised the point that exposure to herbicides may cause diabetes.  In the March 2015 Board hearing, the Veteran testified that he has additional military service in the very early 1960s, which reportedly included service in Vietnam, but he declined several times to provide further details, asserting that it was outside the time period in which regulations recognize presumptive exposure to herbicides in Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a).  As there is no suggestion in the record that the Veteran was exposed to herbicides or presumed exposed to herbicides, the Board finds this theory of entitlement without merit.

In sum, upon careful review and weighing of the evidence, with reasoning as detailed above, the Board finds that the preponderance of the evidence is against the claim for service connection of diabetes mellitus type II, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  The appeal must therefore be denied.


ORDER

Entitlement to service connection for service connection for diabetes mellitus type II is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


